NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BAXTER INTERNATIONAL, INC.
20 1 1- 107 3
(Reexan1ination No. 90/007,751)
Appea1 from the United States Patent and Trademark
Ofiice, Board of Patent Appea1s and Inte1'ferences.
lo
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Office moves for a 30-day extension of time, until
July 24, 2011, to file his brief
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is gi'anted. N0 further extensions should
be anticipated

IN RE BAXTER INTL
2
FOR THE COURT
,|llN 22  /s/ Jan Horba1y
Date J an Horba1y
cc: Wi11iam F. Lee, Esq.
S
Raymond T. Chen, Esq.
Clez'k
' FlLED
v.s. count oF APP1»;ALs FOR
me FEnERAL cannon
JUN 2 2 2011
.IAN HDRBALY
' C_LEH(